BLODGETT, P. J.
Heard upon demurrer to declaration.
Declaration consists of one count and alleges that plaintiff by invitation visited a tenant in an apartment house in Providence belonging to defendant, at 11 o’clock in the evening; that the front entrance was locked and without lights; that plaintiff was compelled to go round to a rear door of said apartment; that a walk led around to the rear door; that an open stairway led to this rear door in the basement; that said stairway was unguarded and unlighted ; that it was the duty of defendant not to leave said stairway unlighted and unguarded; that plaintiff, while in the exercise of due care, was injured by falling on said stairway.
Fourteen grounds of demurrer are alleged.
There is no allegation in the declaration that the steps in question were not properly constructed, or that the construction was of a dangerous' nature, nor that the main entrance could not be used except that same was locked.
Except in ease of some unusual construction of a staircase, there is no duty on the part of the landlord to light the same.
Capen vs. Wall, 21 R. I. 364.
The declaration does not allege the stairway to be a common entrance, or that same led to the apartment of the tenant, or the manner in which said stairway was unguarded, or that the walk was one used by tenants of said building.
Demurrers sustained upon second, third, fifth, tenth and eleventh grounds; overruled as to the other.